BOND. Circuit Judge.
It has been so often decided that acts in furtherance or support of the Rebellion against the United States, or intended to defeat the just rights of its citizens, are null and void, that nothing more than the statement of the facts is necessary to show that the holders of all the sequestrated stock, both the purchasers at first-hand as well as the purchasers at second-hand, have no rights in the premises, and are entitled to no damages.
It is, therefore, ordered, adjudged, and decreed that the scrip issued by the defendants, the Charleston Gaslight Company, in lieu of the shares of the loyal stockholders, sequestrated by the so-called Confederate states, and now outstanding in the names of Thomas Barrett, Otis J. Chaffee, Isaac S. Cohen. John Fraser & Co., Artemus Gould, A. H. Hayden. James Hope, B. D. Lazarus. M. C. Mordecai, B. O’Neil, William Carrington, Dewing, Thayer & Co.. G. F. Jackson, the People’s Bank of South Carolina, and H. H. Williams are absolutely null and void, and the holders of them will surrender them to the company to be cancelled.
The injunction heretofore granted in this case, enjoining all and singular the defendants in this cause and the holders of the said certificates of stock, issued in lieu of the sequestrated stock, their agents, officers, servants, and attorneys, from bringing or prosecuting any suit or suits, action or actions against the said Charleston Gaslight Company, for and on account of said certificates of stock, or any of them, or of the stock purported to be represented thereby, or of the acts of the said company in creating the same, or for any damages claimed by reason of the issue of said stock, or any act or thing connected therewith, or arising there-out, is made perpetual.